UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 9, 2015 REXFORD INDUSTRIAL REALTY, INC. (Exact name of registrant as specified in its charter) Maryland 001-36008 46-2024407 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11620 Wilshire Boulevard, Suite 1000, Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 966-1680 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2.): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE Representatives of Rexford Industrial Realty Inc. (the “Company”) will participate in REITWeek 2015: NAREIT’s Investor Forum in New York, New York, on June 9-10, during which time they will meet with various investors and analysts.Copies of the materials presented at the conference are available through the Company’s website at ir.rexfordindustrial.com.
